I concur in the affirmance of this cause which results in the beneficiary (appellee) Ella Russell's receiving the net proceeds of the last policy issued to John F. Russell by the Fraternal Society, Woodmen of the World. There is no legal reason to refer to any decision of this court or any other appellate court which involves an old-line legal reserve policy, and, therefore, the case of Jacobson v. New York Life Ins. Co., 199 Iowa 770, and Beed v. Beed, 207 Iowa 954, find no place in the analysis of the instant facts and the law bearing thereon. In the case at bar there is no occasion to refer to the equitable doctrine upon which the appellant Nicholas F. Russell bottoms his brief and argument. There is no equitable rule to be applied here, since we are dealing with statutes governing a Fraternal Beneficiary Society. Chapter 402, Code, 1927, is captioned "Fraternal Beneficiary Societies, Orders, or Associations," and Section 8791 of said Chapter provides that:
"Such associations shall be governed by this chapter, and shall be exempt from the provisions of the statutes of this state (Chapter 401) relating to life insurance companies, except as hereinafter provided."
It is a maxim of equity "that equity follows the law." The meaning of this maxim is that equity applies to equitable titles and interests those rules of law by which legal titles and interests are regulated, provided this can be done in a manner not inconsistent with the equitable titles and interests themselves. In the case of Magniac v. Thomson, 15 How. (U.S.) 281, 299, it is said:
"* * * wherever the rights or the situation of the parties are clearly defined and established by law, equity has no power to change or unsettle those rights or that situation * * *."
The statute law of this state (Section 8787) governing fraternal insurance provides that a member of said society shall have the right to designate his beneficiary and from time to time have the same changed in accordance with the laws, rules, or regulations of the society. The change of beneficiary in the instant case to Ella Russell was made by the insured John F. Russell in conformity to the laws and regulations of the Woodmen *Page 45 
of the World. At any rate the insurer never challenged same.
It is further provided that no beneficiary shall have or obtain any vested interest in said insurance until the same has become due and payable upon the death of said member. Section 8788, Code, 1927.
The insured John F. Russell died June 29, 1930, and at the time of his death Ella Russell, his then wife, was the designated beneficiary in the policy issued to him by the Woodmen of the World. The admitted net proceeds of this policy ($3000) was at that time $2,955.22. The insurer, Woodmen of the World, disclaimed any interest in said net proceeds and by bill of interpleader asked to have said proceeds paid into the hands of the Clerk of the District Court, which by order of the District Court was approved, and consequently the Woodmen of the World became a mere stakeholder. The legal question then presented itself, whether this sum was payable to the appellee Ella Russell, the beneficiary, or to Nicholas F. Russell, the appellant, who had paid assessments and dues on said policy amounting to $2,338.10, his proportionate share of the assessments and dues called for during a period of several years. As heretofore pointed out, the statutory law of Fraternal Societies governs this case, and no principle of equity jurisprudence is involved. The fact that the erstwhile beneficiary Nicholas F. Russell paid assessments and dues on said policy, as above stated, avails him nothing in this case, and this is by virtue of Chapter 402, Code, 1927, governing Fraternal Beneficiary Societies. It is therein provided that no contract between a member and his beneficiary wherein the beneficiary or any person for him shall pay such member's assessments and dues, or either of them, shall deprive the member of the right to change the name of his beneficiary. Section 8792. This legislative rule ends the contention and claim of the appellant Nicholas F. Russell. See Thomas v. Locomotive Eng. Mut. Life 
Accident Ins. Assn., 191 Iowa 1152; Holden v. Modern Brotherhood of America, 151 Iowa 673, with cases cited. *Page 46